DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2 and 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, US 2015/0194317 in view of Krupyshev, US 2015/0013910 and McCulloch, “Ion implantation in tetrahedral amorphous carbon”, Physical Review B, Vol 52 (2), p 850 – 858 (1995).  
Regarding Claim 1, Manna teaches a method of forming an amorphous carbon film, comprising: 
depositing an amorphous carbon film on an underlayer positioned on a susceptor; 
forming a doped amorphous carbon film by implanting a dopant or inert species into the amorphous carbon film, wherein the dopant or inert species is selected from carbon, boron, nitrogen, silicon, phosphorous, argon, helium, neon, krypton, xenon, beryllium, germanium or combinations thereof; 
patterning the doped amorphous carbon film; and 
etching the underlayer with references to Figs. 1A – 1H in paragraphs19 – 25, 34 and 35.
Manna fails to teach (1) deposition in a first processing region and dopant implantation in a second processing center and (2) wherein a target temperature during 
Regarding element (1), Krupyshev teaches a substrate processing apparatus consisting of a transfer chamber for a cluster tool wherein various processing stations/centers such as for MOCVD and implantations are provided (paragraph 65) for the benefit of connecting existing process modules to maintain controlled environment during substrate transport in paragraph 10.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Manna and deposit the carbon in a first processing region and implant dopant in a second processing center of a substrate processing apparatus consisting of a transfer chamber for a cluster tool wherein various processing stations/centers such as for MOCVD and implantations are provided for the benefit of connecting existing process modules to maintain controlled environment during substrate transport as taught by Krupyshev in paragraph 10.
Regarding element (2), McCulloch teaches implantation of amorphous carbon wherein a target temperature (493K) during implanting the dopant or the inert species is between about -100 degrees Celsius and about 550 degrees Celsius under the Experimental section, Ion implantation and in situ resistance measurements in column 2 of page 851 for the benefit of changing the structure of the original carbon by adding more sp2 sites that changes its electrical characteristics under Conclusion in page 856.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Manna and utilize a target temperature during implanting the dopant or the inert species between about -100 degrees Celsius and about 550 degrees Celsius for the benefit of changing the structure of the original carbon by adding more sp2 sites that changes its electrical characteristics as taught by McCulloch under Conclusion in page 856.
Regarding Claim 2, Manna teaches the underlayer comprises a single layer or a dielectric stack in paragraphs 20 and 36.
Regarding Claims 6 and 7, Manna teaches an implant energy utilized to energize the dopant or inert species is between about 5 keV and about 60 keV and an ion dosage is between about 5 x 1013 ions/cm2 and about 5 x 1016 ions/cm2 in paragraphs 27, 31, 37 and 38.
Regarding Claim 8, Manna teaches tilt angle for the ion implantation, but fails to teach where implanting the dopant or the inert species into the patterned amorphous carbon film is performed at an angle between about 1 degree and about 80 degrees.
However, given the substantial teaching of Manna, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the implantation angle during the implantation process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) so that tilt processing for implanting the ions at a desired angle is configured to avoid implantation of the underlayer 104 and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Claims 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, US 2015/0194317 in view of Krupyshev, US 2015/0013910 and McCulloch, “Ion implantation in tetrahedral amorphous carbon”, Physical Review B, Vol 52 (2), p 850 – 858 (1995) as applied to claim 1 above, and further in view of Reilly, US 2013/0302996.
Regarding these Claims, Manna in view of Krupyshev and McCulloch fails to teach depositing the amorphous carbon film on the underlayer comprises: flowing a hydrocarbon – containing  gas mixture into the first processing region; and generating an RF plasma in the first processing region to form the amorphous carbon film on the underlayer, wherein a distance between a gas distribution showerhead positioned in the first processing region and the susceptor is between about 200 mils and about 1,000 mils and wherein a pressure within the first processing region is between about 4 Torr and about 8 Torr.
Reilly teaches an amorphous carbon film wherein he uses flowing a hydrocarbon – containing  gas mixture into the first processing region; and generating an RF plasma in the first processing region to form the amorphous carbon film on the underlayer, wherein a distance between a gas distribution showerhead positioned in the first processing region and the susceptor is between about 200 mils and about 1,000 mils and wherein a pressure within the first processing region is between about 4 Torr and about 8 Torr in paragraphs 44, 46, 47 and 49 for the benefit of forming a hardmask film with reduced compressive stress and excellent etch selectivity in paragraph 6.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Manna in view of Krupyshev and McCulloch and deposit an amorphous carbon film by flowing a hydrocarbon – containing  gas mixture into the first processing region; and generating an RF plasma in the first processing region to form the amorphous carbon film on the underlayer, wherein a distance between a gas distribution showerhead positioned in the first processing region and the susceptor is between about 200 mils and about 1,000 mils and wherein a pressure within the first processing region is between about 4 Torr and about 8 Torr for the benefit of forming a hardmask film with reduced compressive stress and excellent etch selectivity as taught by Reilly in paragraph 6.
Claims 9 – 11 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, US 2015/0194317 in view of Krupyshev, US 2015/0013910; McCulloch, “Ion implantation in tetrahedral amorphous carbon”, Physical Review B, Vol 52 (2), p 850 – 858 (1995) and Seamons, US 2012/0080779
Regarding Claim 9, Manna in view of Krupyshev and McCulloch teaches the limitations as were described earlier in rejecting Claim 1.
Manna in view of Krupyshev and McCulloch fails to teach the doped amorphous carbon film has a refractive index at 633 nm of from about 2.1 to about 2.2.
 	Seamons teaches a doped amorphous carbon film having a refractive index at 633 nm of from about 2.1 to about 2.2 in paragraph 39 for the benefit of forming an improved hard mask layer with desired etch selectivity in paragraphs 7 and 8.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Manna in view of Krupyshev and McCulloch and form a doped amorphous carbon film having a refractive index at 633 nm of from about 2.1 to about 2.2 for the benefit of forming an improved hard mask layer with desired etch selectivity as taught by Seamons in paragraphs 7 and 8.
Regarding Claims 10, 11, 13 and 14, Seamons teaches the doped amorphous carbon film has a k- value at 633 nm of less than 1.0; a Young's modulus (GPa) of from about 70 to about 200 GPa; a stress (MPa) of from about -600 MPa to about 0 MPa and a density (g/cc) from about 1.95 g/cc to about 2.1 g/cc in paragraph 39.
Regarding Claim 15, Manna teaches the doped amorphous carbon film has a thickness between about 10 A and about 50,000 A in paragraph 37.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, US 2015/0194317 in view of Krupyshev, US 2015/0013910; McCulloch, “Ion implantation in tetrahedral amorphous carbon”, Physical Review B, Vol 52 (2), p 850 – 858 (1995) and Seamons, US 2012/0080779 as applied to claim 9 above, and further in view of Polcik, US 2018/0105421.
Manna in view of Krupyshev; McCulloch and Seamons fails to teach that the doped amorphous carbon film has a hardness (GPa) of from about 14 GPa to about 22 GPa.  
Polcik teaches amorphous carbon layer produced by vapor deposition process can have a hardness (GPa) of from about 14 GPa to about 22 GPa for the benefit of producing a high hardness layer in paragraph 2.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Manna in view of Krupyshev; McCulloch and Seamons and form an amorphous carbon layer produced by vapor deposition process that can have a hardness (GPa) of from about 14 GPa to about 22 GPa for the benefit of producing a high hardness layer as taught by Polcik in paragraph 2.
Claims 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, US 2015/0194317 in view of Krupyshev, US 2015/0013910; McCulloch, “Ion implantation in tetrahedral amorphous carbon”, Physical Review B, Vol 52 (2), p 850 – 858 (1995); Seamons, US 2012/0080779 and Polcik, US 2018/0105421.
Regarding Claim 16, the limitations have been described earlier in rejecting Claims 9 and 12.
Regarding Claim 17, the limitations have been described earlier in rejecting Claim 9.
Regarding Claim 18, the limitations have been described earlier in rejecting Claim 10.
Regarding Claim 19, the limitations have been described earlier in rejecting Claim 11.
Regarding Claim 20, the limitations have been described earlier in rejecting Claims13 – 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,727,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the same limitations of claims of US 10,727,059 except the some additional dopants such as beryllium and germanium are included as dopants for dopant selection among others and the upper limit of the temperature range is at 550 degree Celsius rather than 0 degree Celsius as in US 10,727,059.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 4, 2021